[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              OCTOBER 14, 2005
                               No. 05-11155                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 99-00030-CR-OC-10-GRJ

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                     versus

ALEXANDER H. GRIFFIN,
a.k.a. Big Al,
a.k.a. Big Papa,
a.k.a. Zander,

                                                          Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (October 14, 2005)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Federal prisoner Alexander Griffin, proceeding pro se, appeals the district
court’s denial of his petition for a writ of mandamus to compel the government to

file a Fed.R.Crim.P 35(b) motion for reduction of his sentence. On appeal, Griffin

maintains that he provided substantial assistance to the government and that the

government had an obligation to honor the oral promises of government agents to

file a Rule 35(b) motion on his behalf. Although Griffin concedes that the

government agents only made oral promises to file a Rule 35(b) motion, as

opposed to a written contract, Griffin argues that he nonetheless provided

information that the government used in obtaining convictions of other individuals

and, thus, we should order the issuance of the writ of mandamus to remedy the

government’s breach of the oral agreement. Griffin also requests that we follow

the analysis utilized by the Supreme Court in Wade v. United States, 504 U.S. 181,

112 S.Ct. 1840, 118 L.Ed.2d 524 (1992), which provided that the district court

could remedy the government’s refusal to file a Rule 35(b) motion if the court

found that the refusal was based on an unconstitutional motive.

      Under 28 U.S.C. § 1361, district courts have “original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United

States . . . to perform a duty owed to the plaintiff.” Whether to issue a writ of

mandamus is within the discretion of the court to which the petition is addressed.

Kerr v. U.S. Dist. Ct. For the N. Dist. of California, 426 U.S. 394, 403, 96 S.Ct.



                                           2
2119, 2124, 48 L.Ed.2d 725 (1976); see also United States v. Denson, 603 F.2d

1143, 1146 (5th Cir. 1979) (explaining that “[t]he Supreme Court has repeatedly

stated in general terms that issuance of a writ of mandamus lies in large part within

the discretion of the court”).

      Moreover, mandamus is a drastic remedy justified by “only exceptional

circumstances.” In re BellSouth Corp., 334 F.3d 941, 953 (11th Cir. 2003). “The

party seeking mandamus has the burden of demonstrating that its right to issuance

of the writ is clear and indisputable.” Id. (quotation omitted). “[A] writ of

mandamus is intended to provide a remedy for a plaintiff only if he has exhausted

all other avenues of relief and only if the defendant owes him a clear

nondiscretionary duty.” Cash v. Barnhart, 327 F.3d 1252, 1258 (11th Cir. 2003)

(quotation omitted).

             Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Griffin has not shown the exceptional circumstances

necessary to warrant issuance of the writ. The plea agreement executed between

Griffin and the government stated that “the determination as to whether

‘substantial assistance’ has been provided or what type of motion related thereto

will be filed, if any, rests solely with the United States Attorney for the Middle

District of Florida.” It is clear, then, that the government does not owe Griffin a



                                           3
nondiscretionary duty to file a Rule 35(b) motion requesting a reduction in his

sentence. Therefore, to the extent Griffin argues that the government breached the

agreement, his argument is without merit because the government was under no

mandatory duty, pursuant to the plea agreement, to file the Rule 35(b) motion.

Additionally, there is no evidence in the record supporting Griffin’s contention that

government agents made an oral agreement with Griffin that would bind the

government and require it to file a Rule 35(b) motion.

      In short, Griffin failed to establish a “clear and indisputable” right to the

issuance of a writ of mandamus, and, thus, we affirm the district court’s denial of

Griffin’s petition for such writ. Because we can affirm on the foregoing, we need

not reach the government’s alternative arguments that Griffin could have sought

relief under 28 U.S.C. § 2255(4) and is precluded from relief under the law of the

case doctrine.

      AFFIRMED.




                                           4